DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND Registration No. 811-4765 Sub-Item 77M During the semi-annual period ended May 31, 2010, Dreyfus New York AMT-Free Municipal Bond Fund (the “Acquiring Fund”) acquired the assets of General New York Municipal Bond Fund, Inc. (the "Acquired Fund") as described below. On July 21, 2009, the Acquiring Fund's Board and the Acquired Fund's Board each unanimously approved an Agreement and Plan of Reorganization providing for the transfer of all of the assets, subject to liabilities, of the Acquired Fund in a tax-free exchange (the "Exchange") to the Acquiring Fund, in exchange for Class A shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Acquired Fund's net assets. At a Special Meeting of Shareholders of the Acquired Fund held on December 29, 2009, shareholders of the Acquired Fund voted to approve the Agreement and Plan of Reorganization.
